                     Case 8:20-cv-03602-PWG Document 10 Filed 12/16/20 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      District
                                                __________     of Maryland
                                                           District of __________

                       Shahidullah et al                         )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 8:20-cv-03602-PWG
                                                                 )
                           Shankar et                            )
                              al
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Abha Shankar
                                       5614 Connecticut Ave NW, No. 341,
                                       Washington, DC 20015




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lena F. Masri
                                       CAIR Legal Defence Fund
                                       453 New Jersey Ave SE,
                                       Washington DC 20003




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:        12/16/2020
                                                                                    Signature of Clerk or Deputy Clerk
